DETAILED ACTION
In response to communication filed on 12 October 2021, claims 1, 6-8, 11-13, 16, 18, 20-23, 25-29, 38 and 40 are amended. Claims 2, 5, 14-15, 24, 30-31 and 39 are canceled. Claims 41-43 are new. Claims 1, 3-4, 6-13, 16-23, 25-29, 32-38 and 40-43 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Claim Objections”, filed on 12 October 2021, has been carefully considered and based on the amendments, the objections are updated below.

Applicant’s arguments, see “35 U.S.C. § 103 Rejections”, filed on 12 October 2021, have been carefully considered and are not persuasive since the arguments are related to newly added limitations and are addressed in the rejection below.

Claim Objections
Claims 23, 25, 28, 41 and 42 are objected to because of the following informalities:
Claims 23, 25 and 28 includes the term “IP” which is a term that has been introduced in the abbreviation form without clarifying the unabbreviated form of this claim term. 
Claims 41 and 42 recite “the second computing node” should read as –a second computing node— as it appears to be a typographical error and may cause antecedent basis issue. 
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, 16-20, 25, 28, 33-36 and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 16 recite “a user virtual machine hosted on the first host machine” and “a user virtual machine hosted on the second host machine”. This makes the claim indefinite since it is not clear if both the user virtual machines are the same virtual machines or are different independent virtual machines on first and second host machines. For the purpose of applying prior art, “a user virtual machine hosted on the first host machine” has been interpreted as -- a first user virtual machine hosted on the first host machine-- and “a user virtual machine hosted on the second host machine” has been interpreted as -- a second user virtual machine hosted on the second host machine--
Claims 3-4, 6-7, 25, 33, 34 and 41 are also rejected since they inherit this deficiency from claim 1. 
Claims 17-20, 28, 35, 36 and 42 are also rejected since they inherit this deficiency from claim 16. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 16, 20, 21, 34, 36, 38 and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Aron et al. (US 9,009,106B1, hereinafter “Aron”) in view of Love et al. (US 9,497,257 B1, hereinafter “Love”) further in view of Calder et al. (US 2011/0119668 A1, hereinafter “Calder”).

Regarding claim 1, Aron teaches
A system comprising: (see Aron, [col9 line44] “a storage management system for a virtualization environment”).
a virtualized file server comprising (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8) a first file server virtual machine hosted on a first host machine, the first file server virtual machine (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as first file server virtual machine is on 700a server interpreted as first host machine) being configured to manage a first portion of a distributed file system of storage items, (see Aron, [10 lines35-40] “The multiple permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”; Fig. 8 – 722 has been interpreted as first portion of storage) the first file server virtual machine being further configured to… (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as first file server virtual machine) the storage items of the distributed file system (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) to a user virtual machine hosted on the first host machine, (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 – 702a and 702b has been interpreted as user virtual machines are on 700a server interpreted as first host machine) the first file server virtual machine being further configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as first file server virtual machine) process storage item access operations (see Aron, [col10 lines38-40] “permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) for storage items of the distributed file system (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the from the user virtual machine hosted on the first host machine and (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 – 702a and 702b has been interpreted as user virtual machines on 700a server interpreted as first host machine) a second file server virtual machine hosted on a second host machine, the second file server virtual machine being configured to (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine is on 700b server interpreted as second host machine) manage a second portion of the distributed file system of storage items including a particular storage item, (see Aron, [10 lines35-40] “The multiple permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”; Fig. 8 – 724 has been interpreted as second portion of storage) the second file server virtual machine being further configured to… (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file the storage items of the distributed file system, (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) to a user virtual machine hosted on the second host machine, (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 – 702c and 702d has been interpreted as user virtual machines on 700b server interpreted as second host machine) wherein the first file server virtual machine is configured to: (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a).
from the user virtual machine hosted on the first host machine: (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 – 702a and 702b has been interpreted as user virtual machines on 700a server interpreted as first host machine).
the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine).
present a namespace including the storage items; present the namespace, including the storage items; in response to receipt of a referral request for the particular storage item from a user virtual machine; look up a file path for the particular storage item in a map of the storage items of the namespace, wherein the map is maintained at the first host machine; and provide a referral including the file path that identifies the second file server virtual machine.
However, Love discloses file referral and also teaches
in response to receipt of a referral request for the particular storage item perform specific functionality (see Love, [col3 lines9-11] “When… sends a request to access data on First Server 102, First Server 102 either allows access to the data, or attempts to locate the data”). 
	look up a file path for the particular storage item in a map of the storage items of data (see Love, [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”) wherein the map is maintained at the first host machine; and (see Love, “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”; Fig. 1 – the second server does not have access to the network database 106).
provide a referral including the file path that identifies second server data (see Love, [col5 line7] “a server may return a referral to the actual container location”; [col5 line46] “a file level referral is used to redirect the client to a second repository”; [col3 line11] “First Server 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of requests and returning the referrals based on a specific criteria as being disclosed and taught by Love in the system taught by Aron to yield the predictable results of significantly improving the process of accessing information in data systems (see Love, [col1 line40] “There is a need, therefore, for an improved method, article of manufacture, and apparatus for accessing information in data systems”).
The proposed combination of Aron and Love does not explicitly teach present a namespace including the storage items; present the namespace, including the storage items; the namespace.
However, Calder discloses virtual hard drives and also teaches
present a namespace including URL (see Calder, [0028] “the virtual machine 220 may locate the blob namespace by accessing a uniform resource locator, e.g., http://<accountname>.blob.core.windows.net/<container-name>/<blobname>, in the drive library 222”). 
present the namespace, including URL (see Calder, [0028] “the virtual machine 220 may locate the blob namespace by accessing a uniform resource locator, e.g., http://<accountname>.blob.core.windows.net/<container-name>/<blobname>, in the drive library 222”).
the namespace, (see Calder, [0028] “the virtual machine 220 may locate the blob namespace by accessing a uniform resource locator, e.g., http://<accountname>.blob.core.windows.net/<container-name>/<blobname>, in the drive library 222”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of namespace related to virtual machines as being disclosed and taught by Calder in the system taught by the proposed combination of Aron and Love to yield the predictable results of efficiently accessing physical resources through the virtual environment without knowing the details of the software or the underlying physical hardware (see Calder, [0004] “The organizations may access these physical resources efficiently through the virtual environment without knowing the details of the software or the underlying physical hardware”).

Regarding claim 16, Aron teaches
A method comprising: (see Aron, [col20 lines57] “A computer-implemented method”).
from a user virtual machine hosted on a first host machine (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 – 702a and 702b has been interpreted as user virtual machines is on 700a server interpreted as first host machine) at a first file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a) of a virtualized file server: (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8).
of storage items of a distributed file system (see Aron, [col10 lines33-38] “a distributed platform that contains… multiple-tiers of storage. The multiple tiers of storage includes storage that is accessible through a network 140, such as cloud storage 726 or networked storage 728… These collected storage devices, both local and networked, form a storage pool 760”) managed by the virtualized file server, (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8) wherein the first file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as first file server virtual machine) manages a first portion of the distributed file system of storage items, (see Aron, [10 lines35-40] “The multiple permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”; Fig. 8 – 722 has been interpreted as first portion of storage) wherein the first file server virtual machine is hosted on the first host machine and (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as first file server virtual machine is on 700a server interpreted as first host machine) processes storage item access operations (see Aron, [col10 lines38-40] “permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) for storage items of the distributed file system of storage items from, and… (see the storage items of the distributed file system to, (see Aron, [col10 lines33-38] “a distributed platform that contains… multiple-tiers of storage. The multiple tiers of storage includes storage that is accessible through a network 140, such as cloud storage 726 or networked storage 728… These collected storage devices, both local and networked, form a storage pool 760”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) the user virtual machine; and (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; Fig. 8 – 702a and 702b has been interpreted as user virtual machine).
a second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine) of the virtualized file server (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8) hosted on a second host machine, (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine is on 700b server interpreted as second host machine) wherein the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is manages a second portion of the distributed file system of storage items including the particular storage item, (see Aron, [10 lines35-40] “The multiple permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”; Fig. 8 – 724 has been interpreted as second portion of storage) wherein the second file server virtual machine… (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine) including the storage items of the distributed file system (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) to a user virtual machine hosted on the second host machine (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 – 702c and 702d has been interpreted as user virtual machines on 700b server interpreted as second host machine).
Aron does not explicitly teach in response to receipt of a referral request for a particular storage item from a user virtual machine; looking up a file path for the particular storage item in a map of a namespace of storage items; presents the namespace including the storage items; providing a referral including the file path that identifies a second file server virtual machine.
However, Love teaches the concept of file referral and also teaches 
in response to receipt of a referral request for a particular storage item perform specific functionality (see Love, [col3 lines9-11] “When… sends a request to access data on First Server 102, First Server 102 either allows access to the data, or attempts to locate the data”). 
	looking up a file path for the particular storage item in a map of data (see Love, [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”).
	providing a referral including the file path that identifies second server data (see Love, [col5 line7] “a server may return a referral to the actual container location”; [col5 line46] “a file level referral is used to redirect the client to a second repository”; [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of requests and returning the referrals based on a specific criteria as being disclosed and taught by Love in the system taught by Aron to yield the predictable results of significantly improving the process of accessing information in data systems (see Love, [col1 line40] “There is a need, therefore, for an improved method, article of manufacture, and apparatus for accessing information in data systems”).
a namespace of storage items; presents the namespace, including the storage items; presents the namespace, including the storage items.
However, Calder discloses virtual hard drives and also teaches
a namespace of storage items (see Calder, [0028] “the virtual machine 220 may locate the blob namespace by accessing a uniform resource locator, e.g., http://<accountname>.blob.core.windows.net/<container-name>/<blobname>, in the drive library 222”)
presents the namespace including URL (see Calder, [0028] “the virtual machine 220 may locate the blob namespace by accessing a uniform resource locator, e.g., http://<accountname>.blob.core.windows.net/<container-name>/<blobname>, in the drive library 222”). 
presents the namespace, including URL (see Calder, [0028] “the virtual machine 220 may locate the blob namespace by accessing a uniform resource locator, e.g., http://<accountname>.blob.core.windows.net/<container-name>/<blobname>, in the drive library 222”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of namespace related to virtual machines as being disclosed and taught by Calder in the system taught by the proposed combination of Aron and Love to yield the predictable results of efficiently accessing physical resources through the virtual environment without knowing the details of the software or the underlying physical hardware (see Calder, [0004] “The organizations may access these physical resources efficiently through the virtual environment without knowing the details of the software or the underlying physical hardware”).


claim 21, Aron teaches
At least one non-transitory computer readable medium encoded with instructions that when executed (see Aron, [col20 lines17-20] “The term "computer readable medium" or "computer usable medium" as used herein refers to any medium that participates in providing instructions to processor 1407 for execution”) by a host cause a file server virtual machine on the host to: (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as file server virtual machine is on 700a server interpreted as a host).
receive, from a user virtual machine hosted on the host, (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 – 702a and 702b has been interpreted as user virtual machines is on 700a server interpreted as first host machine) a storage item access operation for a particular storage item of… (see Aron, [col10 lines38-40] “permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) of storage items of a distributed file system… (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) to the user virtual machine; (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; 
the user virtual machine… (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; Fig. 8 – 702a and 702b has been interpreted as user virtual machines are on 700a server) file server virtual machine of a plurality of file server virtual machines (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a and 710b has been interpreted as file server virtual machines) of a virtualized file server; (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8).
from the user virtual machine (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 – 702a and 702b has been interpreted as user virtual machines on 700a server interpreted as first host machine).
of storage items of the distributed file system,… (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) a representation of a respective file server virtual machine of the plurality of file server virtual machines, the respective file server virtual machine managing the storage item; and (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a and 710b has been interpreted as each file server virtual machine where 710a manages722 and 726).
a second file server virtual machine, (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine) remote from the first file server virtual machine and the host, (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as first file server virtual machine is on 700a server interpreted as first host machine) that manages the particular storage item (see Aron, [10 lines35-40] “The multiple permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”; Fig. 8 – 722 has been interpreted as first portion of storage).
Aron does not explicitly teach a namespace of storage items presented by the file server virtual machine; provide a not covered response to the user virtual machine indicating that the particular storage item is managed by another file server virtual; in response to receipt, of a referral request for a particular storage item; look up a file path for the particular storage item in a map of locations of the storage items of the namespace of storage items the location of each of the storage items including a representation of a respective file server virtual machine; provide a referral including the file path that identifies a second file server virtual machine. 
However, Love teaches the concept of file referral and also teaches 
provide a not covered response to the inspector (see Love, [col4 lines41-45] “When Inspector attempts to access link1, Fatboy will send an "error mount" type message, indicating that Fatboy does not contain link1. Inspector will then send a request for the location of link1 (such as an fs_location) to Fatboy”) indicating that the particular storage item is managed by another (see Love, [col4 lines41-45] “When Inspector attempts to access link1, Fatboy will send an "error mount" type message, indicating that Fatboy does not contain link1. Inspector will then send a request for the location of link1 (such as an fs_location) to Fatboy”).
in response to receipt, of a referral request for a particular storage item perform specific functionality (see Love, [col3 lines9-11] “When… sends a request to access data on First Server 102, First Server 102 either allows access to the data, or attempts to locate the data”). 
	look up a file path for the particular storage item in a map of locations of the storage items of data (see Love, [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”) the location of each of the storage items including server information (see Love, [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”). 
provide a referral including the file path that identifies second server data (see Love, [col5 line7] “a server may return a referral to the actual container location”; [col5 line46] “a file level referral is used to redirect the client to a second repository”; [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of requests and returning the referrals based on a specific criteria as being disclosed and taught by Love in the system taught by Aron to yield the predictable results of significantly improving the process of accessing information in data systems (see Love, [col1 line40] “There is a need, therefore, for an improved method, article of manufacture, and apparatus for accessing information in data systems”).
The proposed combination of Aron and Love does not explicitly teach a namespace of storage items presented by the file server virtual machine; the namespace of storage items. 
However, Calder discloses virtual hard drives and also teaches
a namespace of storage items presented by the file server virtual machine (see Calder, [0028] “the virtual machine 220 may locate the blob namespace by accessing a uniform resource locator, e.g., http://<accountname>.blob.core.windows.net/<container-name>/<blobname>, in the drive library 222”). 
the namespace (see Calder, [0028] “the virtual machine 220 may locate the blob namespace by accessing a uniform resource locator, e.g., http://<accountname>.blob.core.windows.net/<container-name>/<blobname>, in the drive library 222”). 


Regarding claim 6, the proposed combination of Aron, Love and Calder teaches
wherein the first file server virtual machine comprises (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as first file server virtual machine) a first distributed data access coordinator that is configured to communicate with a second distributed data access coordinator (see Aron, [col10 lines47-50] “a hypervisor 730/732 to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b,702c, and 702d”; Fig. 8 – 730 has been interpreted as first distributed data access coordinator and 732 has been interpreted as second distributed data access coordinator) of the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine) to look up the file path for the particular storage item in the map of the storage items (see Love, [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, of the namespace (see Calder, [0028] “the virtual machine 220 may locate the blob namespace by accessing a uniform resource locator, e.g., http://<accountname>.blob.core.windows.net/<container-name>/<blobname>, in the drive library 222”). The motivation for the proposed combination is maintained. 

Regarding claim 20, the proposed combination of Aron, Love and Calder teaches
wherein looking up the file path for the particular storage item comprises retrieving the file path from (see Love, [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”) the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine). The motivation for the proposed combination is maintained. 

Regarding claim 34, the proposed combination of Aron, Love and Calder teaches
wherein the first file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a) and the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 form a portion of a cluster of file server virtual machines (see Aron, [col10 lines62-63] “Service VMs 71 0a-b appear to be acting as a clustered storage appliance”) of the virtualized file server (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8). The motivation for the proposed combination is maintained. 

Regarding claim 36, the proposed combination of Aron, Love and Calder teaches
wherein the first file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a) and the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine) form a portion of a cluster of file server virtual machines (see Aron, [col10 lines62-63] “Service VMs 71 0a-b appear to be acting as a clustered storage appliance”; Fig. 8 - 710) of the virtualized file server (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8). The motivation for the proposed combination is maintained. 

Regarding claim 38, the proposed combination of Aron, Love and Calder teaches
wherein the plurality of file server virtual machines (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space form a cluster of file server virtual machines (see Aron, [col10 lines62-63] “Service VMs 71 0a-b appear to be acting as a clustered storage appliance”) of the virtualized file server, wherein the virtualized file server is configured to manage (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8) the distributed file system of storage items (see Aron, [col10 lines33-38] “a distributed platform that contains… multiple-tiers of storage. The multiple tiers of storage includes storage that is accessible through a network 140, such as cloud storage 726 or networked storage 728… These collected storage devices, both local and networked, form a storage pool 760”). 

Regarding claim 40, the proposed combination of Aron, Love and Calder teaches
wherein looking up the file path for the particular storage item comprises retrieving the file path from (see Love, [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”) the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine). The motivation for the proposed combination is maintained. 



claim 41, the proposed combination of Aron, Love and Calder teaches
wherein the virtualized file server further comprises (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8) a virtualized storage controller hosted on the second host machine, wherein the second file server virtual machine is further configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine) receive, (see Love, [col3 lines9-11] “When… sends a request to access data on First Server 102, First Server 102 either allows access to the data, or attempts to locate the data”) from the user virtual machine hosted on the first host machine, (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 – 702a and 702b has been interpreted as user virtual machines is on 700a server interpreted as first host machine) responsive to receipt of the referral (see Love, [col3 lines9-11] “When… sends a request to access data on First Server 102, First Server 102 either allows access to the data, or attempts to locate the data”) at the user virtual machine hosted on the first host machine, (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 – 702a and 702b has been interpreted as user virtual machines is on 700a server interpreted as first host machine) a storage item access request for the particular storage item, (see Aron, [col10 lines38-40] “permits management of local wherein the virtualized storage controller is configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine) process a block request for the particular storage item, wherein the block request is generated (see Aron, [col7 lines19-20] “If the data request is a "read" request and the requested block is populated with actual data within VDisk”) at the second computing node (see Aron, [col12 lines66-67] “all the VDisks exported by a service VM are accessed only by the user VMs running on that server node”) based on the storage item access request for the particular storage item (see Aron, [col10 lines38-40] “permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”). The motivation for the proposed combination is maintained. 

Regarding claim 42, the proposed combination of Aron, Love and Calder teaches
in response to receipt, (see Love, [col3 lines9-11] “When… sends a request to access data on First Server 102, First Server 102 either allows access to the data, or attempts to locate the data”) at the second file server virtual machine, (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine) of a storage item access request for the particular storage item (see Aron, [col10 lines38-40] “permits management of local storage 722/724 that is within or directly attached to from the user virtual machine sent by the user virtual machine (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 – 702a and 702b has been interpreted as user virtual machines is on 700a server interpreted as first host machine) responsive to receipt of the referral (see Love, [col3 lines9-11] “When… sends a request to access data on First Server 102, First Server 102 either allows access to the data, or attempts to locate the data”) at the user virtual machine hosted on the first host machine: (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 – 702a and 702b has been interpreted as user virtual machines is on 700a server interpreted as first host machine) processing, by a virtualized storage controller hosted at the second host machine, (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine) a block request for the particular storage item, wherein the block request is generated (see Aron, [col7 lines19-20] “If the data request is a "read" request and the requested block is populated with actual data within VDisk”) at the second computing node (see Aron, [col12 lines66-67] “all the VDisks exported by a service VM are accessed only by the user VMs running on that server node”) based on the storage item access request for the particular storage item (see Aron, [col10 lines38-40] “permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”). The motivation for the proposed combination is maintained. 

Regarding claim 43, the proposed combination of Aron, Love and Calder teaches
wherein the first file server virtual machine is configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as first file server virtual machine) provide the referral that (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”) identifies the second file server virtual machine hosted on a separate physical machine from the host (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine is on 700b server interpreted as separate physical machine). The motivation for the proposed combination is maintained. 

Claims 3-4, 17-19, 22-23, 25, 28, 33, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Aron, Love and Calder in view of Pitts (US 2010/0082774 A1, hereinafter “Pitts”).

claim 3, the proposed combination of Aron, Love and Calder teaches
wherein the first file server virtual machine is configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a) detect a referral type associated with the referral request, wherein the referral type is (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”). 
The proposed combination of Aron, Love and Calder does not explicitly teach referral type is an internet protocol (IP)-based referral. 
However, Pitts discloses the concept of referral response and also teaches
referral is an internet protocol (IP)-based referral (see Pitts, [0267] “B. REFERRAL… The provider locator service may be queried and the IP address (or name) of the server now hosting file system 550e8400-e29b-41d4-a716-946655440000 is retrieved”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron, Love and Calder to yield the predictable results of providing improved mechanisms for navigating through global file system’s namespace and locating content of interest (see Pitts, [0081] “This massive amount of data demands improved mechanisms for navigating through the global file system's namespace and for locating content of interest”).

Regarding claim 4, the proposed combination of Aron, Love and Calder teaches
wherein, the first file server virtual machine is configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage detect a referral type associated with the referral request and, in response to the referral type… (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”) the first file server virtual machine is configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a) construct the referral to (see Love, [col4 line11] “to perform a file level referral”) include the file path with… (see Love, [col5 line7] “a server may return a referral to the actual container location”; [col5 line46] “a file level referral is used to redirect the client to a second repository”; [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”) of the second host machine (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 –700b server is interpreted as second host machine). 
The proposed combination of Aron, Love and Calder does not explicitly teach being a host-based referral… a host name of the second host machine.  
However Pitts discloses the concept of referral response and also teaches
being a host-based referral,… (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”)  a host name associated with host (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”). 


Regarding claim 17, the proposed combination of Aron, Love and Calder teaches
further comprising, responsive to receipt of the referral request: (see Love, [col3 line9-10] “When… sends a request to access data on First Server 102”). 
detecting whether a referral type associated with the referral request is (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”). 
The proposed combination of Aron, Love and Calder does not explicitly teach referral request is one of a host-based referral or an internet protocol (IP)-based referral. 
However Pitts discloses the concept of referral response and also teaches
referral is one of a host-based referral (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron, Love and Calder to yield the predictable results of providing improved mechanisms for navigating through global file system’s namespace and locating content of interest (see Pitts, [0081] “This massive amount of data 

Regarding claim 18, the proposed combination of Aron, Love, Calder and Pitts teaches
further comprising: in response to the referral type (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”) being a host-based referral, (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”) constructing the referral to (see Love, [col4 line11] “to perform a file level referral”) include the file path with (see Love, [col5 line7] “a server may return a referral to the actual container location”; [col5 line46] “a file level referral is used to redirect the client to a second repository”; [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”) a host name (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”) associated with the second host machine (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 –700b server is interpreted as second host machine). The motivation for the proposed combination is maintained. 

Regarding claim 19, the proposed combination of Aron, Love and Calder teaches
further comprising, prior to receiving (see Aron, [col4 lines63] “before users can start accessing”) the referral request: (see Love, [col3 line9-10] “sends a request to access data on First Server 102”).
in response to receiving a connection request for the particular storage item and to a determination that the particular storage item is managed by another (see Love, [col3 line65- col4line6] “A network database may contain information about all the data across the ten servers. File X resides on servers 3, 4, and 5. If… asked server 1 to access File X, server 1 may contact the network database to determine that File X is on servers 3, 4, and 5”) file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8) of the virtualized file server, (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8).
The proposed combination of Aron, Love and Calder does not explicitly teach providing a not covered response. 
However Pitts teaches the concept of referral response and also teaches
providing a not covered response (see Pitts, [0260] “service fails to establish a connection to the targeted file or directory”).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron, Love and Calder to yield the predictable results of providing improved mechanisms for navigating through global file system’s namespace and locating content of interest (see Pitts, [0081] “This massive amount of data demands improved mechanisms for navigating through the global file system's namespace and for locating content of interest”).



claim 22, the proposed combination of Aron, Love and Calder teaches
wherein the instructions further cause (see Aron, [col20 lines17-20] “The term "computer readable medium" or "computer usable medium" as used herein refers to any medium that participates in providing instructions to processor 1407 for execution”) the file server virtual machine to: (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as file server virtual machine).
detect a referral type associated with the referral request and, in response to… (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”) construct the referral to (see Love, [col4 line11] “to perform a file level referral”) include the file path with… (see Love, [col5 line7] “a server may return a referral to the actual container location”; [col5 line46] “a file level referral is used to redirect the client to a second repository”; [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”) associated with the separate physical machine hosting the second file server virtual machine (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine is on 700b server interpreted as separate physical machine). 
 detection of a host-based referral type, … a host name associated with the separate physical machine.  
However Pitts teaches the concept of referral response and also teaches
detection of a host-based referral type, (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”) a host name associated with host (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron, Love and Calder to yield the predictable results of providing improved mechanisms for navigating through global file system’s namespace and locating content of interest (see Pitts, [0081] “This massive amount of data demands improved mechanisms for navigating through the global file system's namespace and for locating content of interest”).

Regarding claim 23, the proposed combination of Aron, Love and Calder teaches
wherein the instructions further cause (see Aron, [col20 lines17-20] “The term "computer readable medium" or "computer usable medium" as used herein refers to any medium that participates in providing instructions to processor 1407 for execution”) the file server virtual machine to: (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as file server virtual machine).
detect a referral type associated with the referral request and, in response to detection of referral type… (see Love, [col3 line10] “First Server 102 either allows access to construct the referral to (see Love, [col4 line11] “to perform a file level referral”) include the file path with… (see Love, [col5 line7] “a server may return a referral to the actual container location”; [col5 line46] “a file level referral is used to redirect the client to a second repository”; [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”) associated with the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine). 
The proposed combination of Aron, Love and Calder does not explicitly teach referral type an IP-based referral type; file path with an IP address. 
However Pitts teaches the concept of referral response and also teaches
referral being an IP-based referral type, (see Pitts, [0267] “B. REFERRAL… The provider locator service may be queried and the IP address (or name) of the server now hosting file system 550e8400-e29b-41d4-a716-946655440000 is retrieved”). 
the path includes an IP address (see Pitts, [0267] “B. REFERRAL… The provider locator service may be queried and the IP address (or name) of the server now hosting file system 550e8400-e29b-41d4-a716-946655440000 is retrieved”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron, Love and Calder to yield the predictable results of providing improved mechanisms for navigating through global file system’s 

Regarding claim 25, the proposed combination of Aron, Love and Calder teaches
wherein, in response to the referral type being… (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”) the first file server virtual machine is configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a) construct the referral to (see Love, [col4 line11] “to perform a file level referral”) include the file path with… (see Love, [col5 line7] “a server may return a referral to the actual container location”; [col5 line46] “a file level referral is used to redirect the client to a second repository”; [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”) associated with the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine). 
The proposed combination of Aron, Love and Calder does not explicitly teach referral type being an IP-based referral; file path with an IP address. 
However Pitts teaches the concept of referral response and also teaches
an IP-based referral, (see Pitts, [0267] “B. REFERRAL… The provider locator service may be queried and the IP address (or name) of the server now hosting file system 550e8400-e29b-41d4-a716-946655440000 is retrieved”). 
the path includes an IP address (see Pitts, [0267] “B. REFERRAL… The provider locator service may be queried and the IP address (or name) of the server now hosting file system 550e8400-e29b-41d4-a716-946655440000 is retrieved”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron, Love and Calder to yield the predictable results of providing improved mechanisms for navigating through global file system’s namespace and locating content of interest (see Pitts, [0081] “This massive amount of data demands improved mechanisms for navigating through the global file system's namespace and for locating content of interest”).

Regarding claim 28, the proposed combination of Aron, Love and Calder teaches
further comprising: in response to the referral type… (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”) constructing the referral to (see Love, [col4 line11] “to perform a file level referral”) include the file path with… (see Love, [col5 line7] “a server may return a referral to the actual container location”; [col5 line46] “a file level referral is used to redirect the client to a second repository”; [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”) associated with the second file server virtual machine (see Aron, [col10 
The proposed combination of Aron, Love and Calder does not explicitly teach referral type being the IP-based referral; file path with an IP address. 
However Pitts teaches the concept of referral response and also teaches
referral being an IP-based referral, (see Pitts, [0267] “B. REFERRAL… The provider locator service may be queried and the IP address (or name) of the server now hosting file system 550e8400-e29b-41d4-a716-946655440000 is retrieved”). 
the path includes an IP address (see Pitts, [0267] “B. REFERRAL… The provider locator service may be queried and the IP address (or name) of the server now hosting file system 550e8400-e29b-41d4-a716-946655440000 is retrieved”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron, Love and Calder to yield the predictable results of providing improved mechanisms for navigating through global file system’s namespace and locating content of interest (see Pitts, [0081] “This massive amount of data demands improved mechanisms for navigating through the global file system's namespace and for locating content of interest”).

Regarding claim 33, the proposed combination of Aron, Love and Calder teaches
wherein the first file server virtual machine is further configured to, (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a in response to receipt of the referral request: (see Love, [col3 lines9-11] “When… sends a request to access data on First Server 102”) detect a referral type associated with the referral request, wherein the referral is (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”). 
The proposed combination of Aron, Love and Calder does not explicitly teach referral is constructed in accordance with the referral type. 
However, Pitts teaches the concept of referral response and also teaches
referrals constructed in accordance with the referral type (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron, Love and Calder to yield the predictable results of providing improved mechanisms for navigating through global file system’s namespace and locating content of interest (see Pitts, [0081] “This massive amount of data demands improved mechanisms for navigating through the global file system's namespace and for locating content of interest”).

Regarding claim 35, the proposed combination of Aron, Love and Calder teaches
detecting a referral type associated with the referral request, wherein the referral is (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”). 
The proposed combination of Aron, Love and Calder does not explicitly teach referral is constructed in accordance with the referral type. 

referrals constructed in accordance with the referral type (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron, Love and Calder to yield the predictable results of providing improved mechanisms for navigating through global file system’s namespace and locating content of interest (see Pitts, [0081] “This massive amount of data demands improved mechanisms for navigating through the global file system's namespace and for locating content of interest”).

Regarding claim 37, the proposed combination of Aron, Love and Calder teaches
wherein the instructions further cause the file server virtual machine to, (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as file server virtual machine) in response to receipt of the referral request for the particular storage item (see Love, [col3 lines9-10] “When… sends a request to access data on First Server 102”) from the user virtual machine: (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; Fig. 8 – 702a and 702b has been interpreted as user virtual machine).  
detect a referral type associated with the referral request, wherein the referral is (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”).
constructed in accordance with the referral type. 
However, Pitts teaches the concept of referral response and also teaches
referrals constructed in accordance with the referral type (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron, Love and Calder to yield the predictable results of providing improved mechanisms for navigating through global file system’s namespace and locating content of interest (see Pitts, [0081] “This massive amount of data demands improved mechanisms for navigating through the global file system's namespace and for locating content of interest”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aron, Love and Calder in view of Escriva et al. (US 2015/0172412 A1, hereinafter “Escriva”).

Regarding claim 7, the proposed combination of Aron, Love and Calder teaches
wherein the second file server virtual machine comprises… (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine) of the namespace (see Calder, [0028] “the virtual machine 220 may locate the blob namespace by accessing a uniform resource locator, e.g., http://<accountname>.blob.core.windows.net/<container-name>/<blobname>, in the drive library 222”) from which the file path is retrieved (see Love, [col3 line11] “First Server may 
The proposed combination of Aron, Love and Calder does not explicitly teach a copy of the map of the storage items.
However, Escriva discloses transaction processing and also teaches
a copy of the map of the storage items (see Escriva, [0092] “Each server is assigned partitions of the key-space by the RSM and fetches a copy of the mapping as well as maintains contact with the RSM to be notified of updates”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of copy of mapping as being disclosed and taught by Escriva, in the system taught by the proposed combination of Aron, Love and Calder to yield the predictable results of improving scalability and utilize the sharded storage systems (see Escriva, [0012] “to improve horizontal scalability, many modem large-scale web applications and services utilize some type of sharded NoSQL storage system to store and serve user and application related data.”).

Claims 8-10, 13, 26-27, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Aron, Love and Calder in view of Dornemann et al. (US 2016/0085574 A1, hereinafter “Dornemann”).

Regarding claim 8, Aron teaches
A system comprising: (see Aron, [col9 line44] “a storage management system for a virtualization environment”).
a virtualized file server comprising (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8) a plurality of file server virtual machines, wherein each of the plurality of file server virtual machines is configured to… (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a and 710b has been interpreted as multiple file server virtual machines) storage items of a distributed file system of storage items (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) to a user virtual machine sharing a host machine with a respective file server virtual machine of the plurality of file server virtual machines, (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 – 702a and 702b has been interpreted as user virtual machines is on 700a server interpreted as host machine) each of the plurality of file server virtual machines being further configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a and 710b has been interpreted as each file server virtual machine) process storage item access requests (see Aron, [col10 lines38-40] “permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) from the one or more user virtual machines sharing a host machine with the respective file server virtual machine of the plurality of file server virtual machines, (see Aron, [col10 wherein each of the plurality of file server virtual machines is further configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a and 710b has been interpreted as each file server virtual machine) control access to a portion of the distributed file system of storage items, (see Aron, [10 lines35-40] “The multiple permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”; Fig. 8 – 722 and 724 has been interpreted as each portion of storage) such that the plurality of file sever virtual machines (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a and 710b has been interpreted as plurality of file server virtual machines) collectively control access to the distributed file system of storage items, (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) wherein a file server virtual machine of the plurality of file server virtual machines is configured to… (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as a file server virtual of the distributed file system of storage items,… (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) of the distributed file system of storage items, (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) the file server virtual machine is configured to… (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as file server virtual machines from 710a and 710b) of the distributed file system (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”). 
Aron does not explicitly teach present a namespace including storage items; receive a request to enumerate contents, wherein, in response to the request to enumerate the contents to update a metadata database with retrieved metadata associated with a plurality of directories. 
However, Love discloses the concept of file referral and also teaches
receive a request to enumerate contents, wherein, in response to the request to enumerate the contents (see Love, [cols9-11] “When… sends a request to access data on First Server 102, First Server 102 either allows access to the data, or attempts to locate the data”). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of requests based on a specific criteria as being disclosed and taught by Love, in the system taught by Aron to yield the predictable results of significantly improving the process of accessing information in data systems (see Love, [col1 line40] “There is a need, therefore, for an improved method, article of manufacture, and apparatus for accessing information in data systems”). 
present a namespace including storage items; to update a metadata database with retrieved metadata associated with a plurality of directories. 
However, Dornemann teaches the concept of metadata and also teaches
update a metadata database with retrieved metadata associated with (see Dornemann, [0074] “to access and modify metadata within the primary data 112. Metadata generally includes information about data objects or characteristics associated with the data objects”) a plurality of directories (see Dornemann, [0073] “primary data 112 can include files, directories, file system volumes, data blocks, extents, or any other hierarchies or organizations of data objects”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of metadata information as being disclosed and taught by Dornemann, in the system taught by the proposed combination of Aron and Love to yield the predictable results of effectively applying metadata in order to protect, move, manage, manipulate and analyze data (see Dornemann, [0062] “the information management system 100 generally refers to a combination of specialized components used to protect, move, manage, manipulate, analyze, and/or process data and metadata generated by the client computing devices 102”).
The proposed combination of Aron, Love and Dornemann does not explicitly teach present a namespace including storage items. 
However, Calder discloses virtual hard drives and also teaches
present a namespace including URL (see Calder, [0028] “the virtual machine 220 may locate the blob namespace by accessing a uniform resource locator, e.g., http://<accountname>.blob.core.windows.net/<container-name>/<blobname>, in the drive library 222”).. 


Regarding claim 9, the proposed combination of Aron, Love, Calder and Dornemann teaches 
wherein the file server virtual machine comprises (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as file server virtual machines from 710a and 710b) a metadata database engine that is configured to allocate a buffer to store (see Dornemann, [0120] “the storage manager database 146 comprises a relational database (e.g., an SQL database) for tracking metadata”) the metadata database (see Dornemann, [0074] “to access and modify metadata within the primary data 112. Metadata generally includes information about data objects or characteristics associated with the data objects”). The motivation for the proposed combination is maintained.

Regarding claim 10, the proposed combination of Aron, Love, Calder and Dornemann teaches 
wherein the metadata database comprises (see Dornemann, [0075] “Metadata can include”) a directory name, (see Dornemann, [0075] “a data object name”; [0073] “primary data  directory statistics, (see Dornemann, [0075] “file location within a file folder directory structure”) access control lists, or combinations thereof (see Dornemann, [0075] “access control lists [ACLs])”). The motivation for the proposed combination is maintained.

Regarding claim 13, the proposed combination of Aron, Love, Calder and Dornemann teaches 
wherein the file server virtual machine is configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as file server virtual machines from 710a and 710b) retrieve first metadata associated with a first portion (see Dornemann, [0134] “configured to access data and/or metadata stored in the primary storage device(s) 104”) of the distributed file system (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”). The motivation for the proposed combination is maintained.

Regarding claim 26, the proposed combination of Aron, Love, Calder and Dornemann teaches 
wherein a second file server virtual machine of the plurality of file server virtual machines is configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine) retrieve second metadata associated with (see Dornemann, [0135] “metadata that it has stored to the  a second portion of the distributed file system (see Aron, [10 lines35-40] “The multiple permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”; Fig. 8 – 724 has been interpreted as second portion of storage). The motivation for the proposed combination is maintained.

Regarding claim 27, the proposed combination of Aron, Love, Calder and Dornemann teaches 
wherein a second file server virtual machine hosted on a different host machine than the file server virtual machine is configured to (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine is on 700b server interpreted as different host machine; 700a server is interpreted as host machine for first file server) manage a second portion of the distributed file system (see Aron, [10 lines35-40] “The multiple permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”; Fig. 8 – 724 has been interpreted as second portion of storage). The motivation for the proposed combination is maintained.


claim 29, the proposed combination of Aron, Love, Calder and Dornemann teaches 
wherein the request to enumerate contents (see Love, [col3 lines9-10] “When… sends a request to access data on First Server 102”) of the distributed file system of storage items is received from (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) a user virtual machine sharing a physical host machine with the file server virtual machine (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 702a and 702b has been interpreted as user virtual machines along with 710a are all on 700a server interpreted as host machine). The motivation for the proposed combination is maintained.

Regarding claim 32, the proposed combination of Aron, Love, Calder and Dornemann teaches 
wherein the plurality of file server virtual machines are configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a and 710b has been interpreted as multiple file server virtual machines) process storage item access operations requested (see Aron, [col10 lines38-40] “permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a by user virtual machines with access (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 – 702a and 702b has been interpreted as user virtual machines is on 700a server interpreted as host machine) to the virtualized file server (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aron, Love, Calder and Dornemann in view of Yun (US 2016/0171241 A1, hereinafter “Yun”).

Regarding claim 11, the proposed combination of Aron, Love, Calder and Dornemann teaches
wherein a metadata database engine of (see Dornemann, [0120] “the storage manager database 146 comprises a relational database (e.g., an SQL database) for tracking metadata”) the file server virtual machine is configured to… (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as file server virtual machines from 710a and 710b) of the distributed file system (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”).
remove an entry associated with a storage item from the metadata database in response to determining that the storage item has been removed from one of the plurality of directories. 
However, Yun teaches the concept of managing metadata and also teaches
remove an entry associated with a storage item from the metadata database (see Yun, [0061] “delete only the metadata associated with the file (e.g., information regarding the name of the file that is to be deleted”) in response to determining that the storage item has been removed (see Yun, [0061] “If the file system deletes a file stored on a storage device of the terminal (e.g., a hard disk, RAM, ROM, etc.)”) from one of the plurality of directories (see Yun, [0069] “the file to be deleted, a location directory that stores the file”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of metadata information as being disclosed and taught by Yun, in the system taught by the proposed combination of Aron, Love, Calder and Dornemann to yield the predictable results of generated metadata that efficiently facilitates access to the file in a file system (see Yun, [0056] “the secure file-deletion function providing apparatus 200 may delete the file by overwriting a storage region that has stored metadata related to the file with the dummy value in order to make it more difficult and/or impossible to recover the file and/or metadata. In this regard, the metadata related to the file is data that is generated to facilitate access to the file in a file system and/or data that describes or provides additional information regarding the file”). 

Regarding claim 12, the proposed combination of Aron, Love, Calder and Dornemann teaches
wherein a metadata database engine of (see Dornemann, [0120] “the storage manager database 146 comprises a relational database (e.g., an SQL database) for tracking metadata”) the file server virtual machine is configured to… (see Aron, [col10 lines51-55] “A of the distributed file system (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”).
The proposed combination of Aron, Love, Calder and Dornemann does not explicitly teach add an entry associated with a storage item to the metadata database in response to determining that the storage item has been added to one of the plurality of directories. 
However, Yun teaches the concept of managing metadata and also teaches
add an entry associated with a storage item to the metadata database (see Yun, [0072] “may generate metadata of the first file in the same region as… filled with the metadata of the created first file”) in response to determining that the storage item has been added (see Yun, [0072] “to create a first file”) to one of the plurality of directories (see Yun, [0075] “file created to be stored in the same directory”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of metadata information as being disclosed and taught by Yun, in the system taught by the proposed combination of Aron, Love, Calder and Dornemann to yield the predictable results of generated metadata that efficiently facilitates access to the file in a file system (see Yun, [0056] “the secure file-deletion function providing apparatus 200 may delete the file by overwriting a storage region that has stored metadata related to the file with the dummy value in order to make it more difficult and/or impossible to recover the file and/or metadata. In this regard, the metadata related to the file is data that is generated to facilitate access to the file in a file system and/or data that describes or provides additional information regarding the file”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/VAISHALI SHAH/Primary Examiner, Art Unit 2156